Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5-30-2022 has been entered. Claims 1-21 are currently pending and have been examined. The examiner acknowledges the amendments of independent claims 1, 14, 21. The previous 102 rejection has been updated to 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,7-8,10-11,13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 20160150923A1) in view Steiner (US 5035024A).
Regarding claim 1, Conrad teaches 
(a) an air flow path extending from the dirty air inlet (dirty air inlet 118, figure 6) to a clean air outlet (clean air outlet 120, figure 6; para 0082-0084, see claim 1a);
(b) an air treatment member (cyclone unit 114, figures 5-6) positioned in the air flow path, the air treatment member comprising a chamber ( area surrounding cyclone 122, figure 6) defining an open volume which has an air treatment member air inlet (air inlet 140, figure 5), an air treatment member air outlet ( air outlet 145, figure 7b), a front end and a rear end and an air treatment member axis that extends between the front and rear ends of the air treatment member and extends through the air treatment member air outlet (member axis 123, see figures 5-6, para 0072, 0083);
 (d) a suction motor (suction motor 164, figure 6) positioned in the air flow path;
(e) a pistol grip handle (maneuvering handle 102, figures 6-7b)  having a hand grip (top of handle 102, figure 7b) portion wherein the air treatment member axis intersects the hand grip portion (para 00053, describes that handle can be placed on rear of the vacuum cleaner); and,
(f) a finger grip area positioned between the suction motor and the pistol grip handle (space below maneuvering handle 102, figures 6-7; para 0053)
Conrad fails to disclose within the first embodiment that the air treatment member axis intersects the hand grip portion; and, when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum wherein all of the suction motor is positioned forward of the pistol grip handle.
However, Conrad does disclose within para 0053 of the specification that handle (maneuvering 102, figure 6) can be placed on the rear (rear 110, figure 6) therefore air treatment member axis (axis 123, figure 6) would intersect hand grip portion; wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum wherein all of the suction motor is positioned forward of the pistol grip handle (since handle 102 would be positioned on  the rear 110 as disclosed in para 0053, then suction motor 164 would be in front of the handle 102).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include teachings of a different embodiment where the handle located on the rear. This modification allows a user to easily maneuver the vacuum cleaner with just a single hand.
Conrad also fails to disclose an energy storage unit having a front end and a rear end; the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located immediately above and overlies the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit.
Steiner teaches a vacuum cleaner with an energy storage unit (battery pack 15, figure 8) having a front end and a rear end (figure 8); the energy storage unit is located at the lower end of the hand vacuum cleaner (figure 8, abstract the batteries located on bottom of vacuum cleaner to be charged) with the suction motor (electric motor 13, figure 8) located immediately above and overlies the front end of the energy storage unit and the pistol grip handle (handle assembly 5, figures 3,8) located above the rear end of the energy storage unit.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include the teachings of Steiner so that energy storage unit having a front end and rear end, where suction motor located immediately above overlies the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit. This modification would allow the heavy components be distributed in way that is comfortable for the user.
Regarding claim 2, modified Conrad teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area (space within the handle 102, figure 6) is positioned above the energy storage unit (battery pack 15 of Steiner, figure 8).
Regarding claim 3, modified Conrad teaches wherein the finger grip area (space within the handle 102, figure 6) is positioned between the front end and the rear end of the energy storage unit (battery pack 15 of Steiner, figure 8).
Regarding claim 4, modified Conrad teaches a plurality of energy storage members (Steiner’s battery pack 15, figure 8) and a line(see annotated figure 8, the line is parallel to horizontal when upper end of vacuum cleaner is oriented above the lower end) extends through at least some of the energy storage members is substantially parallel to the air treatment member axis (axis 123, figure 6; para 0072 discloses that axis 123 is parallel).

    PNG
    media_image1.png
    221
    616
    media_image1.png
    Greyscale

Regarding claim 7, modified Conrad teaches  the energy storage members are arranged in a single extending row extending in a forward/rearward direction (see Steiner’s battery pack 15 figure 8).
Regarding claim 8, modified Conrad teaches the energy storage unit comprises a plurality of energy storage members direction (see Steiner’s battery pack 15 figure 8) and when the hand vacuum cleaner is oriented with the upper end above the lower end, at least one of the energy storage members underlies the suction motor (electric motor 13, figure 8 of Steiner) and at least another of the energy storage members underlies a lower end of the pistol grip handle (Conrad as modified by Steiner teaches this see figure 8 of Steiner).
Regarding claim 10, modified Conrad teaches wherein the suction motor has an axis of rotation and the suction motor axis of rotation is substantially parallel to the air treatment member axis (see claim 9 of Conrad).
Regarding claim 11, modified Conrad to the suction motor (suction motor 165, figure 6) is positioned rearward of a pre-motor filter (pre-motor filter 162, figure 6) and the air treatment member axis intersects the suction motor (figure 6).
Regarding claim 13, Conrad as modified in claim 1 fails disclose within first example a second stage cyclone  downstream from the air treatment member wherein the second stage cyclone is located between the air treatment member and the suction motor.
Conrad discloses that a second stage cyclone  downstream from the air treatment member wherein the second stage cyclone is located between the air treatment member and the suction motor within other examples. (see para 0017, para 0097)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Conrad to include teachings of another example so that there is a second cyclone unit. This modification would allow for dirt to be more efficiently separated from air.
Regarding claim 14, modified Conrad teaches a pre-motor filter (pre motor filter 162, figure 6) wherein the pre-motor filter is located forward of the energy storage unit (see Steiner’s battery unit 15, figure 8).
Regarding claim 16, modified Conrad teaches the air treatment member and a pre-motor filter comprise a removable air treatment unit that is located forward of the energy storage unit (see para 0012, 0016, 0020).
Regarding claim 17, modified Conrad teaches the air treatment member has a front openable door (para 0078).
Regarding claim 18, modified Conrad teaches the air treatment member is removably mounted at a location forward of the energy storage unit (para 0088).
Regarding claim 19, modified Conrad teaches an upper end and a lower end, and an energy storage member (battery pack 15, figure 8; col 5 lines 15-20, col 8 line 25, col 8 lines 59-60) underlies the lower end of the pistol grip handle (handle assembly 5, figures 8). 
Regarding claim 20, modified Conrad teaches an inlet conduit (surface cleaning head 116 and nozzle 112, para 0055,0080) extending from the dirty air inlet to the air treatment member, and the inlet conduit has an inlet conduit axis (para 0029) that intersects the pistol grip handle.
Regarding claim 15, Conrad teaches 
(a) an air flow path extending from the dirty air inlet (dirty air inlet 118, figure 6)  to a clean air outlet (clean air outlet 120, figure 6; para 0082-0084, see claim 1a);
(b) an air treatment member (cyclone unit 114, figures 5-6)  positioned in the air flow path, the air treatment member comprising a chamber ( area surrounding cyclone 122, figure 6) defining an open volume which has an air treatment member air inlet (air inlet 140, figure 5), an air treatment member air outlet ( air outlet 145, figure 7b), a front end and a rear end and an air treatment member axis (member axis 123, see figures 5-6, para 0072, 0083); that extends between the
front and rear ends of the air treatment member (cyclone unit114, figures 5-6) and extends through the air treatment member air outlet (see figures 5-7b)
 (d) a suction motor (suction motor 164, figure 6) positioned in the air flow path the suction motor having a suction motor axis of rotation (see claim 5);
(e) a pistol grip handle (maneuvering handle 102, figures 6-7b) having a hand grip portion (top of handle 102, figure 7b)
(f) a finger grip area (space below maneuvering handle 102, figures 6-7; para 0053) positioned between the suction motor and the pistol grip handle; and,
(g) a pre-motor filter (pre -motor filter 162, figure 6 para 0083, claim 2) 
	Conrad fails to disclose within the first embodiment an energy storage unit having a front end and a rear end; wherein the air treatment member axis and the suction motor axis of rotation intersects the hand grip portion of the energy storage unit wherein a forward projection of the energy storage unit intersects the pre-motor filter, wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit.
	However, Conrad does disclose within para 0053 of the specification that handle (maneuvering 102, figure 6) can be placed on the rear (rear 110, figure 6) therefore the air treatment member axis and the suction motor axis of rotation intersect (claim 5) the hand grip portion since it placed on the rear (see figures 6-7b, para 0053), the pistol grip handle is located at the rear end of the hand vacuum cleaner (para 0053)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include teachings of a different embodiment where the handle located on the rear. This modification allows a user to easily maneuver the vacuum cleaner with just a single hand.
	Steiner teaches a vacuum cleaner (abstract) with an energy storage unit (battery pack 15, figure 8) having a front end and a rear end (figure 8); a forward projection of the energy storage (see figure 8), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle (hand assembly 5, figures 3,8) located above the rear end of the energy storage unit (battery pack 15, figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include the teachings of Steiner so that the pre-motor filter of Conrad is located forward of the energy storage unit wherein a forward projection of the energy storage unit intersects the pre-motor filter, the suction motor located above the front end of the energy storage unit, the energy storage unit located at the lower end of the hand vacuum cleaner with suction motor . This modification would allow the heavy components be distributed in way that is comfortable for the user. 
	Regarding claim 21, it is noted that claim 1 and 21 shares the same technical features, therefore the same rejection applies. 
Claim(s) 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 20160150923A1) in view Steiner (US 5035024A) further in view of Dyson (US20090265877A1).
	Regarding claim 5, Conrad as modified in claim 1 teaches all the limitations stated above in addition a plurality of energy storage members, the energy storage members have a longitudinal energy storage member axis and the energy storage members are oriented with the longitudinal energy storage (see annotated figure 8 above, and figure 8 of Steiner’s vacuum cleaner), but fails to teach  the longitudinal energy storage member axis extending transverse to the air treatment member axis.
Dyson a plurality of energy storage members (see Dyson power source 32, figure 2), the energy storage members have a longitudinal axis and the energy storage members are oriented with the longitudinal energy storage member axis extending transverse to the air treatment member axis
(cyclone axis 132, figure 5).                                                                                                                                                                                                                                                                                           
It would have been obvious to one of ordinary skill in the art before effective
filing date of the claimed invention to have further modified Conrad to have energy storage longitudinal energy storage member axis extending transverses to the air treatment member axis. Since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be changing weight distribution.
	Regarding claim 6, further modified Conrad teaches the energy storage members are arranged in a single extending row extending in a forward/rearward direction (see Steiner’s battery unit 15 of figure 8).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 20160150923A1) in view Steiner (US 5035024A) further in view of Conrad (US20170209007A1).
Regarding claim 9, modified Conrad teaches all limitations stated above ,and a cyclone (para 0008-0009) and the air treatment member axis (axis 123, figure 6) but fails to teach a cyclone axis of rotation. 
Conrad teaches wherein the air treatment member comprises a cyclone and the air treatment member axis is a cyclone axis of rotation (see para 0352, figure 5).
It would have been obvious to one of ordinary skill in the art before effective
filing date of the claimed invention to have further modified Conrad to have explicitly disclose axis of air treatment be cyclone rotation axis. This modification would allow cyclone that spins along the axis and efficiently removes dirt from the suctioned-up air.
Response to Arguments
Applicant’s arguments see pages  13, filed 5-30-2022 with respect to the
rejection(s) of claim(s) 1, 15, 21 and their dependent claims have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the
prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723